MMA Meadows At Green, LLC v Millrun Apts., LLC (2020 NY Slip Op 02894)





MMA Meadows At Green, LLC v Millrun Apts., LLC


2020 NY Slip Op 02894


Decided on May 14, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2020

Friedman, J.P., Gische, Webber, Gesmer, Moulton, JJ.


9472 653943/13

[*1]MMA Meadows At Green, LLC, et al, Plaintiffs-Respondents,
vMillrun Apartments, LLC, et al., Defendants-Appellants.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shirley W. Kornreich, J.), entered on or about March 29, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated September 3, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 14, 2020
CLERK